Citation Nr: 0432689	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-18 010	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active military service from November 1941 to 
April 1945.  He died in March 2001. The appellant is his 
surviving spouse.

The issues of entitlement to service connection for the cause 
of the veteran's death, and entitlement to basic eligibility 
for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35, come before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In her substantive appeal, the appellant appears to raise the 
issue of entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  This 
issue has not been adjudicated by the RO and is not currently 
before the Board.  It is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the issues currently before the Board in 
April 2004.  In this decision, the Board found that 
consistent with the duty to assist the appellant, a medical 
opinion is necessary in order to ascertain whether any 
service-connected disability caused or aggravated his 
Alzheimer's dementia, and whether the Alzheimer's dementia, 
which was listed as a condition that contributed to his 
death, hastened or otherwise contributed materially to the 
veteran's death.  The appellant's claims have been returned 
to the Board and no such medical opinion has been obtained.  
The United States Court of Appeals for Veterans Claims has 
found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  

In light of the above, the case is REMANDED to the RO for the 
following:  

1.  The veteran's claims file should be 
referred to an appropriate specialist to 
ascertain whether any service-connected 
disability caused, or contributed 
substantially or materially to cause, the 
veteran's death.  After a thorough review 
of the file, the examiner should indicate 
for the record whether the veteran's 
fatal coronary artery disease was 
proximately due to his service-connected 
conversion reaction and/or bilateral 
trench foot; or whether any service-
connected disability (including the 
medications he took for his conversion 
reaction) caused or chronically 
aggravated his Alzheimer's dementia.  If 
the examiner finds that the Alzheimer's 
dementia was caused or chronically 
aggravated by service-connected 
disability, to include due to medications 
utilized to treat the service-connected 
conversion reaction, the examiner should 
additionally opine whether the 
Alzheimer's dementia hastened, or 
otherwise contributed materially to the 
veteran's death.  The examiner should 
provide a thorough explanation for the 
opinions provided.

2.  Upon completion of the above, the 
appellant's claims should be re-
adjudicated.  If any determination 
remains adverse to the appellant, she 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified; however, she has the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




